Title: To James Madison from John Adams, 14 May 1813
From: Adams, John
To: Madison, James


Dear Sir
Quincy May 14. 1813
I was Yesterday honoured with your favour of the fifth inclosing Dr Waterhouses Letter to me of the 23 of April, announcing to me the unexpected and afflicting News of the death of one of my oldest and most intimate Friends Dr Rush. Though I can scarcely look over an Obituary without mourning Some ancient Friend or acquaintance, none has affected me more Sensibly than the Sudden departure of Dr Rush. His Merit as a Citizen and a Statesman has been no more known, nor acknowledged than that as a Philosopher and a Physician.
I know not, that any Appointment ever gave me more pleasure than that of Dr James Rush to Succeed his Father.
Waterhouse is another injured Man: but So far from censuring the Appointment of the present Dr Rush, I know he received the Account of it with Pleasure.
Nothing could give me more Satisfaction, than the Approbation of the Conduct of my Son, and the Opinion you express of his Worth.
I “anxiously wish, that a just Peace may be brought about” and I fully believe that You “have Spared no pains in Smoothing the Way to it.” The “Result of this pacific Experiment” I pretend not to foretell or foresee. But, one thing I think I See, that if it does not Succeed, Either Canada must conquer the United States or The United States must conquer Canada. A decided Superiority of Naval Power, on Ontario and Erie, must forever hereafter be maintained.
If I could now mount my horse, with my Saddle Bags under me, and my Portmanteau behind me, as I did from 1774 to 1778, I would visit you, at Washington, provided I could be invisible to all but you, for the Sake of conversing without reserve, upon the State of the Nation. Naval Power, on the Lakes and on the Ocean is all We want. Every Thing else We have already.
I congratulate you, on Dearbornes brillant Debut at york.
I have written to Mr Gallatin and Mr Bayard to request them to take under their Protection, George Washington Adams a clever little Fellow of 12 Years of Age to his Father at St. Petersburg at his repeated request. But I fear my Application was too late. With great and Sincere Esteem I am Sir your Friend and Servant.
John Adams
